                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                             CR 20–49–M–DLC

                     Plaintiff,

        vs.                                                 ORDER

TAYLOR RAY BOGARD,

                     Defendant.


      Before the Court is the Government’s Unopposed Motion to Dismiss

Indictment. (Doc. 35.) Following the Court’s grant of Defendant Taylor Ray

Bogard’s motion to suppress (Doc. 26), the Government seeks dismissal of its case

without prejudice. (Doc. 35 at 1.)

      IT IS ORDERED that the Motion (Doc. 35) is GRANTED. The Indictment

(Doc. 1) is DISMISSED without prejudice.

      DATED this 24th day of June, 2021.




                                        1
